DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 11/24/2020 has been entered. Claims 9 and 17 have been cancelled, claims 1, 3, 4, 6, 13, 15, 16, 18, and 20 have been amended, and claims 21-22 have been added. Thus, claims 1-8, 10-16, and 18-22 remain pending.
The amendment to the specification filed 11/24/2020 has been accepted.

Response to Arguments
Applicant’s arguments, see page 9, filed 11/24/2020, with respect to the claim objections have been fully considered and are persuasive. Therefore, the claim objections have been withdrawn.
Applicant’s arguments, see page 9, filed 11/24/2020, with respect to the rejections of claims 1 and 20 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of Chow ’683 and Utterberg.
Applicant’s arguments, see page 9, filed 11/24/2020, with respect to the rejection of claim 18 under 35 USC 103 have been fully considered and are persuasive. Therefore, the 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 22 recites the limitation "the blocking structure" in line 1. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as referring back to the first and second wing in claim 20, such that the first and second wings together are configured to prevent an inflation fluid fitting from coupling with the irrigation port yet permit the irrigation fluid fitting to couple with the irrigation fluid port. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 


Claims 1, 2, 4-6, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chow et al. (PGPUB US 2013/0184683 A1) in view of Utterberg (Patent No. US 5,047,021 A), hereinafter Chow ‘683 and Utterberg respectively.
Regarding claims 1-2 and 4-5, Chow ‘683 discloses (figs. 1, 1B, and 2) an apparatus comprising: 
(a) an elongate shaft 102 (see fig. 1), wherein the elongate shaft 102 comprises: 
(i) an inflation lumen 108 (see fig. 1B and ¶ 0038), (ii) an irrigation lumen 110 (see fig. 1B and ¶ 0038), wherein the irrigation lumen 110 is in fluid isolation from the inflation lumen 108 (see fig. 1B), and (iii) at least one irrigation opening 114+112a-c at a distal portion 118 of the elongate shaft 102 (see figs. 1 and 2), wherein the at least one irrigation opening 114+112a-c is in fluid communication with the irrigation lumen 110 (see ¶ 0038); 
(b) a dilation balloon 104 located at the distal portion 118 of the elongate shaft 102 (see fig. 1), wherein the dilation balloon 104 is in fluid communication with the inflation lumen 108 (see ¶ 0038); and 
(c) a fitting member (structure comprising 144 and 150; see fig. 1) at a proximal end 122 of the elongate shaft 102, wherein the fitting member comprises: 

Chow ‘683 does not disclose a blocking structure adjacent to the irrigation fluid port, wherein the blocking structure defines a gap about the irrigation fluid port, wherein the gap has a first width and is configured to receive an irrigation fluid fitting; wherein the blocking structure comprises a pair of wings; wherein the pair of wings extend proximally past a proximal end of the irrigation fluid port; and wherein the blocking structure further defines a notch adjacent to the inflation fluid port.
	However, Utterberg, in the same field of endeavor, teaches (figs. 4-7) a similar luer lock fitting comprising a blocking structure 330 adjacent to a port 320 (see fig. 5), wherein the blocking structure 330 defines a gap about the port 320 (see annotated fig. 5 below), wherein the gap has a first width (see annotated fig. 5 below) and is configured to receive a fitting 300 (see figs. 6-7); wherein the blocking structure 330 comprises a pair of wings (see fig. 5, the two flanges 330 are considered the pair of wings); wherein the pair of wings 330 extend proximally past a proximal end 332 of the port 320 (see fig. 5); and wherein the blocking structure 330 further defines a notch adjacent the port 320 (see annotated fig. 5 below; merriam-webster dictionary defines adjacent as nearby and the notch is nearby the port).
The language “the gap… is configured to receive an irrigation fluid fitting” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Utterberg meets the structural 

    PNG
    media_image1.png
    299
    675
    media_image1.png
    Greyscale

To provide the device of Chow ‘683 with a blocking structure adjacent to the irrigation fluid port would have been obvious to one of ordinary skill in the art, in view of the teachings of Utterberg, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the blocking structure used in Utterberg would allow the device of Chow ‘683 to have a gap surrounding the irrigation fluid port so that a fitting head can securely fit into the gap. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Regarding claim 6, modified Chow ‘683 discloses the claimed invention substantially as claimed, as set forth above in claim 1. Chow ‘683 discloses that the elongate shaft 102 defines a longitudinal axis (see fig. 1), wherein the irrigation fluid port 144 is coaxially aligned with the longitudinal axis (see fig. 1).

Regarding claims 13 and 14, modified Chow ‘683 discloses the claimed invention substantially as claimed, as set forth above in claim 1. Chow ‘683 discloses that the elongate shaft 102 further comprises a guidewire lumen 111 (see fig. 1B) configured to receive a guidewire (see ¶ 0038); and the guidewire lumen 111 merges with the irrigation lumen 110 (see ¶ 0038).

Regarding claim 15, modified Chow ‘683 discloses the claimed invention substantially as claimed, as set forth above in claim 1. Chow ‘683 discloses that the at least one irrigation opening 114+112a-c comprises a distally-facing opening 114 (see fig. 2 and ¶ 0038), wherein the distally-facing opening 114 is coaxially aligned with a longitudinal axis of the elongate shaft 102 (see figs. 1 and 2).

Regarding claim 16, modified Chow ‘683 discloses the claimed invention substantially as claimed, as set forth above in claim 1. Chow ‘683 discloses that the at least one irrigation opening 114+112a-c comprises one or more laterally-facing openings 112a-c (see fig. 2 and ¶ 0038), wherein the one or more laterally-facing openings  112a-c are oriented transversely relative to a longitudinal axis of the elongate shaft 102 (see figs. 1 and 2).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chow ‘683 in view of Utterberg as applied to claim 2 above, and further in view of Catudal (PG Pub US 2016/0015932 A1), hereinafter Catudal.
Regarding claim 3, modified Chow ‘683 discloses the claimed invention substantially as claimed, as set forth above in claim 2. Modified Chow ‘683 does not teach the pair of wings are rigid.
However, Catudal, in the same field of endeavor, teaches a similar fitting member 514 comprising a pair of wings 520 formed from a rigid material (see fig. 5 and ¶ 0039, 0035-0036).
Therefore, the substitution of one known wing material (rigid as shown in Catudal) for another (flexible as shown in modified Chow ‘683) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since Catudal teaches that the rigid wing material is a suitable alternative wing material and the substitution of the rigid wing material as taught in Catudal would have yielded predictable results, namely, a wing material of modified Chow ‘683 that would serve as sufficient to allow a fitting head to securely fit into the gap. KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chow ‘683 in view of Utterberg as applied to claim 6 above, and further in view of Shumer et al. (PG Pub US 2016/0038321 A1), hereinafter Shumer.
Regarding claim 7, modified Chow ‘683 discloses the claimed invention substantially as claimed, as set forth above in claim 6. Modified Chow ‘683 does not teach the inflation fluid port is obliquely oriented relative to the longitudinal axis.


    PNG
    media_image2.png
    451
    563
    media_image2.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Modified Chow ‘683 to have the inflation fluid port is obliquely oriented relative to the longitudinal axis since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Modified Chow ‘683 would not operate differently with the claimed angle and since the inflation port is intended to intake fluid into the port lumen the device would function appropriately having the claimed angled. Further, applicant places no criticality on the angled claimed, indicating simply that the oblique angle is an example, thus the inflation port does not have to be obliquely oriented relative to the longitudinal shaft (specification [00058]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chow ‘683 in view of Utterberg as applied to claim 6 above, and further in view of Lary et al. (PGPub US 2003/0120256 A1), hereinafter Lary.
Regarding claim 8, modified Chow ‘683 discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Chow ‘683 does not teach wherein the inflation fluid port comprises a luer fitting, wherein the irrigation fluid port comprises a luer fitting.
However, Lary, in the same field of endeavor, teaches a similar treatment device wherein a port comprises a luer fitting 28b (see fig. 2 and ¶ 0043, 0063).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Chow ‘683 to have wherein the inflation fluid port comprises a luer fitting, wherein the irrigation fluid port comprises a luer fitting, as taught by Lary, for the purpose of providing a mechanical connection for a syringe to supply additional treatment modalities to the patient (Lary: ¶ 0063).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chow ‘683 in view of Utterberg as applied to claim 1 above, and further in view of Lary, Hajishah (PGPub US  2019/0099526 A1) hereinafter Hajishah, and Pepper.
Regarding claim 10, modified Chow ‘683 discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Chow ‘683 does not teach (a) an irrigation fluid source; (b) an irrigation fluid conduit in fluid communication with the irrigation fluid source; (c) an irrigation fluid fitting in fluid communication with the irrigation fluid conduit, wherein the irrigation fluid fitting is configured to couple with the irrigation fluid port; (d) an inflation fluid source; (e) an inflation fluid conduit in fluid communication with the inflation fluid source; and (f) an inflation fluid fitting in fluid communication with the inflation fluid conduit, wherein the inflation fluid fitting is configured to couple with the inflation fluid port.
However, Lary, in the same field of endeavor, teaches a similar treatment device comprising an inflation fluid source 2 (see fig. 2 and ¶ 0048); and an inflation fluid conduit 22 in fluid communication with the inflation fluid source 2 (see fig. 2 and ¶ 0039, 0063).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Chow ‘683 to have an inflation fluid source; and an inflation fluid conduit in fluid communication with the inflation fluid source, as taught by Lary, for the purpose of providing a source for inflating a balloon and a passageway for the inflation fluid to flow from the inflation fluid source to the treatment balloon (Lary: ¶ 0048 and 0063).
Modified Chow ‘683 still fails to teach (a) an irrigation fluid source; and (b) an irrigation fluid conduit in fluid communication with the irrigation fluid source.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Chow ‘683 to have an irrigation fluid source; and an irrigation fluid conduit in fluid communication with the irrigation fluid source, as taught by Hajishah, for the purpose of for the purpose of providing a source of irrigation fluid and a passageway for the irrigation fluid to flow from the irrigation fluid source to the distal portion of the shaft to cleanse tissue or a body cavity of a patient (Hajishah: ¶ 0029).
Modified Chow ‘683 still fails to teach (c) an irrigation fluid fitting in fluid communication with the irrigation fluid conduit, wherein the irrigation fluid fitting is configured to couple with the irrigation fluid port; and (f) an inflation fluid fitting in fluid communication with the inflation fluid conduit, wherein the inflation fluid fitting is configured to couple with the inflation fluid port.
However, Pepper, in the same field of endeavor, teaches a similar treatment device comprising a fluid fitting 630 configured for attachment to a fluid source and configured to couple with port 624 (see fig. 9 and ¶ 0073-0074), wherein the fluid fitting 630 has a head 632, wherein the head 632 of the fluid fitting 630 has a width (see fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify modified Chow ‘683 to have an irrigation fluid fitting in fluid communication with the irrigation fluid conduit wherein the irrigation fluid 
Modified Chow ‘683 further modified by Hajishah teaches an irrigation fluid source and an irrigation fluid conduit in fluid communication with the irrigation fluid source and is further modified by Pepper to have both the irrigation fluid conduit and inflation fluid conduit have an irrigation fluid fitting and inflation fluid fitting respectively.

Regarding claims 11 and 12, Modified Chow ‘683 discloses the claimed invention substantially as claimed, as set forth above in claim 10. Modified Chow ‘683 further teaches the fitting 630 has a head 632, wherein the head 632 of the fitting 630 has a width (see Pepper fig. 9). Modified Chow ‘683 does not disclose that the head of the irrigation fluid fitting has a second width less than the first width; and the head of the inflation fluid fitting has a third width greater than the first width.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Modified Chow ‘683 to have the head of the irrigation fluid fitting have a width that is less than the width of the gap and the head of the inflation fitting have a width that is greater than the width of the gap since it has been held 
Modified Chow ‘683 teaches an irrigation fluid source and an irrigation fluid conduit in fluid communication with the irrigation fluid source and an inflation fluid source and an inflation fluid conduit in fluid communication with the irrigation fluid source. Modified Chow ‘683 is further modified by Pepper to have both the irrigation fluid conduit and inflation fluid conduit have an irrigation fluid fitting and inflation fluid fitting respectively, each fitting having a head with different widths.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chow ‘683 in view of Hajishah, Lary, Pepper, and Utterberg,.
Regarding claims 18 and 19, Chow discloses a dilation system 100 comprising: 
- 24 -(c) a dilation catheter, the dilation catheter comprising: 
(i) an elongate shaft 102 (see fig. 1), wherein the elongate shaft 102 comprises: 

(B) an irrigation lumen 110 (see fig. 1B and ¶ 0038), wherein the irrigation lumen 110 is in fluid isolation from the inflation lumen 108 (see fig. 1B), and 
(C) at least one irrigation opening 114+112a-c at a distal portion 118 of the elongate shaft 102 (see figs. 1 and 2), wherein the at least one irrigation opening 114+112a-c is in fluid communication with the irrigation lumen 110 (see ¶ 0038), 
(ii) a dilation balloon 104 located at the distal portion 118 of the elongate shaft 102 (see fig. 1), wherein the dilation balloon 104 is in fluid communication with the inflation lumen 108 (see ¶ 0038), and 
(iii) a fitting member (structure comprising 144 and 150; see fig. 1) at a proximal end 122 of the shaft 102, wherein the fitting member comprises:
(A) an inflation fluid port 150 in fluid communication with the inflation lumen 108 (see fig. 1 and ¶ 0038), and 
(B) an irrigation fluid port 144 in fluid communication with the irrigation lumen 110 (see fig. 1 and ¶ 0038, 0051).
Chow ‘683 does not disclose an irrigation fluid source having an irrigation fluid fitting, wherein the irrigation fluid port is configured to couple with the irrigation fluid fitting of the irrigation fluid source; an inflation fluid source having an inflation fluid fitting, wherein the inflation fluid port is configured to couple with the inflation fluid fitting of the inflation fluid source; a blocking structure adjacent to the irrigation fluid port, wherein the blocking structure 
However, Hajishah, in the same field of endeavor, teaches a similar treatment device comprising an irrigation fluid source 30 (see fig. 1 and ¶ 0029).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Chow ‘683 to have an irrigation fluid source as taught by Hajishah, for the purpose of providing a source to supply irrigation fluid to the distal portion of the device to cleanse tissue or a body cavity of a patient (Hajishah: ¶ 0029).
Chow ‘683 still fails to disclose an inflation fluid source.
However, Lary, in the same field of endeavor, teaches a similar treatment device comprising an inflation fluid source 2 (see fig. 2 and ¶ 0048, 0063).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Chow ‘683 to have an inflation fluid source, as taught by Lary, for the purpose of providing a source to supply inflation fluid to the inflation lumen to inflate the balloon for surgical treatment procedures (Lary: ¶ 0063).
Chow ‘683 still fails to disclose an irrigation fluid source having an irrigation fluid fitting, wherein the irrigation fluid port is configured to couple with the irrigation fluid fitting of the irrigation fluid source; and an inflation fluid source having an inflation fluid fitting, wherein the 
However, Pepper, in the same field of endeavor, teaches a similar treatment device comprising a fluid fitting 630 configured to attach to a fluid source and configured to couple with a fluid port 624 (see fig. 9 and ¶ 0073-0074).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Chow ‘683 to have an irrigation fluid source having an irrigation fluid fitting, wherein the irrigation fluid port is configured to couple with the irrigation fluid fitting of the irrigation fluid source; and an inflation fluid source having an inflation fluid fitting, wherein the inflation fluid port is configured to couple with the inflation fluid fitting of the inflation fluid source, as taught by Pepper, for the purpose of providing a removable extension that adds to the length of the device and making it easier for a user to attach a fluid source to the device (see Pepper: ¶ 0071 and 0074).
Modified Chow ‘683 further modified by Hajishah and Lary teaches an irrigation fluid source and an irrigation fluid conduit in fluid communication with the irrigation fluid source and an inflation fluid source and an inflation fluid conduit in fluid communication with the inflation fluid source. Modified ‘683 is further modified by Pepper to have both the irrigation fluid source and the inflation fluid source have fluid fittings in fluid communication with the irrigation fluid source and inflation fluid source respectively.
Chow ‘683 still fails to disclose a blocking structure adjacent to the irrigation fluid port, wherein the blocking structure is configured to prevent the inflation fluid fitting from coupling with the irrigation fluid port yet permit the irrigation fluid fitting to couple with the irrigation 
However, Utterberg, in the same field of endeavor teaches (see figs. 4-7) a similar luer connector comprising a blocking structure 330 adjacent to a port 320 (see fig. 5), and wherein the blocking structure 330 defines a gap around the port 320 (see annotated fig. 5 below, around is being interpreted as near and the blocking structure is near the port).

    PNG
    media_image3.png
    289
    672
    media_image3.png
    Greyscale

To provide the device of Chow ‘683 with a blocking structure adjacent to the irrigation fluid port would have been obvious to one of ordinary skill in the art, in view of the teachings of Utterberg, since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, i.e., one skilled in the art would have recognized that the blocking structure used in Utterberg would allow the device of Chow ‘683 to have a gap surrounding the irrigation fluid port so that 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Modified Chow’ 683 to have the inflation fluid fitting larger than the irrigation fluid fitting and the irrigation fluid fitting smaller than the gap (i.e. have the blocking structure is configured to prevent the inflation fluid fitting from coupling with the irrigation fluid port yet permit the irrigation fluid fitting to couple with the irrigation fluid port; and wherein the blocking structure defines a gap around the irrigation fluid port, wherein the inflation fluid fitting is too large to fit in the gap, wherein the irrigation fluid fitting is small enough to fit in the gap) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of modified Chow ‘683 would not operate differently with the claimed widths and since the fittings are all intended to couple with the ports the device would function appropriately having the claimed widths. Further, applicant places no criticality on the range claimed, indicating simply that the widths are examples such that the widths do not have to be within the claimed range (specification [00041]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chow ‘683 in view of Utterberg.
Regarding claim 20, Chow ‘683 discloses an apparatus comprising: 
(a) an elongate shaft 102 (see fig. 1), wherein the elongate shaft 102 comprises: 
(i) an inflation lumen 108 (see fig. 1B and ¶ 0038), 
(ii) an irrigation lumen 110 (see fig. 1B and ¶ 0038), wherein the irrigation lumen 110 is in fluid isolation from the inflation lumen 108 (see fig. 1B), and 
(iii) at least one irrigation opening 114+112a-c at a distal portion 118 of the shaft 102 (see figs. 1 and 2), wherein the at least one irrigation opening 114+112a-c is in fluid communication with the irrigation lumen 110 (see ¶ 0038); 
(b) a dilation balloon 104 located at the distal portion 118 of the shaft 102 (see fig. 1), wherein the dilation balloon 104 is in fluid communication with the inflation lumen 108 (see ¶ 0038); and 
(c) a fitting member (structure comprising 144 and 150; see fig. 1) at a proximal end 122 of the shaft 102, wherein the fitting member comprises: 
(i) an inflation fluid port 150 in fluid communication with the inflation lumen 108 (see fig. 1 and ¶ 0038), and
(ii) a proximal opening 144 in fluid communication with the irrigation lumen 110 (see fig. 1 and ¶ 0038, 0051).
Chow ‘683 further discloses the proximal opening 144 (see fig. 1) but is silent regarding a first wing extending along a first side of an irrigation fluid port, and a second wing extending along a second side of the irrigation fluid port, wherein the first and second wings together 
	However, Utterberg, in the same field of endeavor, teaches a similar luer fitting system comprising a first wing extending along a first side of the port 320 (see annotated fig. 5 below), a second wing extending along a second side of the port 320 (see annotated fig. 5 below), wherein the first and second wings together define a gap around the port 320 (see annotated fig. 5 below, around is defined as near and the wings are near the port); and wherein the first wing extends proximally past a proximal end 332 of the port 320 and wherein the second wing extends proximally past a proximal end 332 of the port 320 (see annotated fig. 5 below), wherein the first and second wings together define a gap about the port 320 (see annotated fig. 5 below; about is defined as near and the gap is near the port) configured to receive a fitting 300 (see figs. 6-7).

    PNG
    media_image4.png
    345
    649
    media_image4.png
    Greyscale

The language “a gap…configured to receive an irrigation fluid fitting” constitutes functional claim language, indicating that the claimed device need only be capable of being used in such a manner. Furthermore, the claim is an apparatus claim, and is to be limited by structural limitations. The Office submits that the device of Utterberg meets the structural limitations of the claim, and the gap is capable of receiving an irrigation fluid fitting. Since the blocking structure 330 protrudes outwardly from the end of the port 320, a gap is created such that an irrigation fluid fitting can be received within the gap.
To provide the device of Chow ‘683 with a first wing extending along a first side of an irrigation fluid port, and a second wing extending along a second side of the irrigation fluid port, wherein the first and second wings together define a gap around the irrigation fluid port; and wherein the first wing extends proximally past a proximal end of the irrigation fluid port and wherein the second wing extends proximally past a proximal end of the irrigation fluid port, wherein the first and second wings together define a gap about the irrigation fluid port KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Chow ‘683 in view of Utterberg as applied to claims 1 and 20 above, and further in view of Lary, Hajishah, and Pepper.
Modified Chow ‘683 does not teach wherein the blocking structure is configured to prevent an inflation fluid fitting from coupling with the irrigation fluid port yet permit the irrigation fluid fitting to couple with the irrigation fluid port.
However, Hajishah, in the same field of endeavor, teaches a similar treatment device comprising an irrigation fluid source 30 (see fig. 1 and ¶ 0029).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Chow ‘683 to have an irrigation fluid source as taught by Hajishah, for the purpose of providing a source to supply irrigation fluid to the distal portion of the device to cleanse tissue or a body cavity of a patient (Hajishah: ¶ 0029).

However, Lary, in the same field of endeavor, teaches a similar treatment device comprising an inflation fluid source 2 (see fig. 2 and ¶ 0048, 0063).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Chow ‘683 to have an inflation fluid source, as taught by Lary, for the purpose of providing a source to supply inflation fluid to the inflation lumen to inflate the balloon for surgical treatment procedures (Lary: ¶ 0063).
Chow ‘683 still fails to disclose an irrigation fluid source having an irrigation fluid fitting, wherein the irrigation fluid port is configured to couple with the irrigation fluid fitting of the irrigation fluid source; and an inflation fluid source having an inflation fluid fitting, wherein the inflation fluid port is configured to couple with the inflation fluid fitting of the inflation fluid source.
However, Pepper, in the same field of endeavor, teaches a similar treatment device comprising a fluid fitting 630 configured to attach to a fluid source and configured to couple with a fluid port 624 (see fig. 9 and ¶ 0073-0074).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Chow ‘683 to have an irrigation fluid source having an irrigation fluid fitting, wherein the irrigation fluid port is configured to couple with the irrigation fluid fitting of the irrigation fluid source; and an inflation fluid source having an inflation fluid fitting, wherein the inflation fluid port is configured to couple with the inflation fluid fitting of the inflation fluid source, as taught by Pepper, for the purpose of 
Modified Chow ‘683 further modified by Hajishah and Lary teaches an irrigation fluid source and an irrigation fluid conduit in fluid communication with the irrigation fluid source and an inflation fluid source and an inflation fluid conduit in fluid communication with the inflation fluid source. Modified ‘683 is further modified by Pepper to have both the irrigation fluid source and the inflation fluid source have fluid fittings in fluid communication with the irrigation fluid source and inflation fluid source respectively.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Modified Chow’ 683 to have the inflation fluid fitting larger than the irrigation fluid fitting and the irrigation fluid fitting smaller than the gap (i.e. have the blocking structure is configured to prevent the inflation fluid fitting from coupling with the irrigation fluid port yet permit the irrigation fluid fitting to couple with the irrigation fluid port) since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of modified Chow ‘683 would not operate differently with the claimed widths and since the fittings are all intended to couple with the ports the device would function appropriately having the claimed widths. Further, applicant places no .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS AMECHI whose telephone number is (571)270-7267.  The examiner can normally be reached on Monday-Friday 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.D.A./Examiner, Art Unit 3771                                                                                                                                                                                                        
/KATHERINE H SCHWIKER/Primary Examiner, Art Unit 3771